        Case 1:20-cv-00818-AWI-JLT Document 85 Filed 11/10/20 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   JONI HASS, et al.,                                  Case No.: 1:20-cv-00818 AWI JLT
12                  Plaintiffs,                          ORDER AFTER NOTICE OF SETTLEMENT
                                                         (Doc. 84)
13          v.

14   ETHICON, INC., et al.,

15                  Defendants.

16
                    The parties report that they have settled the matter in principle as a result of a global
17
     settlement involving several hundred plaintiffs. (Doc. 84) They seek a stay of the action to determine
18
     whether the settlement will come to fruition. Thus, the Court ORDERS:
19
            1.      The stipulation to dismiss the action SHALL be filed no later than April 30, 2021;
20
            2.      All pending dates, conferences and hearings are VACATED.
21
     The parties are advised that failure to comply with this order may result in the Court imposing
22
     sanctions, including the dismissal of the action.
23
24
     IT IS SO ORDERED.
25
        Dated:     November 9, 2020                             /s/ Jennifer L. Thurston
26
                                                        UNITED STATES MAGISTRATE JUDGE
27
28
